JAMES ALGER FEE, District Judge.
In this case application has been orally made to the court to permit the service of a summons by the Sheriff of Josephine County or any of his deputies. Under Rule 4, 28 U.S.C.A. following section 723c, a summons is- process, and the clerk is directed to deliver it for service to the Marshal “or to a person specially appointed to serve it”. Under subsection (c) of this rule, the service of a summons may be “by some person specially appointed by the court for that purpose” and under sub-section (g) such a person “shall make affidavit” of service.
The court is thus permitted to designate only one person by name. Therefore, it is proper for the attorney desiring service to be so made to file a motion for designation of a particular individual, setting forth his qualifications, including the distance he will have to travel to make the service. The return must be made by affidavit and not by the certificate of some state officer or his deputy.
The present application is therefore denied.